                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


THADDEUS WALLS                                                                         PLAINTIFFS

V.                                                                         NO. 4:21CV00010-JMV

EXPRESS GRAIN TERMINALS LLC                                                           DEFENDANT


                         ORDER DISMISSING ACTION WITHOUT
                        PREJUDICE BY REASON OF SETTLEMENT


       The Court has been advised by counsel for the parties that this action has been settled.

Therefore, it is not necessary that the action remain on the active docket. It is, therefore

       ORDERED:

       1.    That the action is dismissed without prejudice.

       2.    That the Court retains complete jurisdiction to vacate this order and to reopen the

action upon cause shown that the settlement has not been completed and further litigation is

necessary.

       This 29th day of June, 2021.



                                        /s/ Jane M. Virden
                                        U.S. MAGISTRATE JUDGE
